DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao (US 2015/0170053).
As to claim 1, Zhang et al figure 2 shows and teaches or more non-transitory computer-readable media (paragraph [0081]...any type of computer-readable storage medium or other computer storage device) storing instructions that, when executed by one or more processors (paragraph [0033]... executed by processors(s), the computer-executable instructions can configure the processor to, among other things, execute an application and collect information associated with the application), cause operations comprising: 
identifying a client-side machine learning model (Machine Learning 208A) hosted on a user computing device (Client Device 206A), the client-side machine learning model being trained based on a training dataset (paragraph [0037]...machine learning 208A comprises a portion of an operating system of client device 206A. Modifying machine learning on a client device is a form of local training of a machine learning model. Such training can utilize personal information already present on the client device, as explained below. Moreover, users of client devices can be confident that their personal information remains private while the client devices remain in their possession); 
obtaining model parameters of another machine learning model (Machine Learning Model 202) hosted on another computing device (paragraph [0077]...the server performs normalization and aligns feature distributions of data collected by multiple client devices), the other machine learning model being trained at the other computing device based on another training dataset (Offline Training Module 204), the model parameters of the other machine learning model being determined via the training of the other machine learning model at the other computing device (paragraph [0036]... Machine learning model 202 receives training data from offline training module 204. For example, training data can include data from a population, such as a population of users operating client devices or applications executed by a processor of client devices. Data can include information resulting from actions of users or can include information regarding the users themselves. For example, mouth sizes of each of a number of users can be measured while the users are engaged in a particular activity. Such measurements can be gleaned, for example, from images of the users captured at various or periodic times. Mouth size of a user can indicate a state of a user, such as the user's level of engagement with the particular activity, emotional state, or physical size, just to name a few examples. Data from the population can be used to train machine learning model 202); and 
when the user computing device is online, updating the client-side machine learning model based on the model parameters of the other machine learning model (paragraph [0077]...the server performs normalization and aligns feature distributions of data collected by multiple client devices. The  server, for example, receives, from a first client device, a first feature distribution generated by a first machine learning  model hosted by the first client device, and receives, from a second client device, a second feature distribution generated by a second machine learning  model hosted by the second client  device. The  server subsequently normalizes the first feature distribution with respect to the second feature distribution so that classification boundaries for each of the first feature distribution and the second feature distribution align with one another. The  server then provides to the first client device a normalized first feature distribution resulting from normalizing the first feature distribution with respect to the second feature distribution. The first feature distribution is based, at least in part, on information collected locally by the first client device. The method can further comprise normalizing the first feature distribution with respect to a training distribution so that the classification boundaries for each of the first feature distribution and the training distribution align with one another).

As to claim 2, Zhang et al figure 2 shows and teaches the media, the operations further comprising: 
obtaining, from the user computing device (Client Device 206A), model parameters of the client-side machine learning model (Machine Learning 208A), the model parameters of the client-side machine learning model being determined via the training of the client-side machine learning model at the user computing device (paragraph [0038]... Behaviors and/or personal information of a user of a client device are considered for modifying various parameters of machine learning hosted by the client device. Behaviors of the user or personal information collected over a predetermined time can be considered); and 
providing, to the other computing device (Machine Learning Model 202), the model parameters of the client-side machine learning model to update the other machine learning model based on the model parameters of the client-side machine learning model (paragraph [0027]...client devices 206A-C can modify machine learning model 202 ; paragraph [0077]...the server performs normalization and aligns feature distributions of data collected by multiple client devices. The  server, for example, receives, from a first client device, a first feature distribution generated by a first machine learning  model hosted by the first client device, and receives, from a second client device, a second feature distribution generated by a second machine learning  model hosted by the second client  devicestat), the model parameters of the client-side machine learning model indicating a model state of the client-side machine learning model (paragraph [0077]... The  server subsequently normalizes the first feature distribution with respect to the second feature distribution so that classification boundaries for each of the first feature distribution and the second feature distribution align with one another. The  server then provides to the first client device a normalized first feature distribution resulting from normalizing the first feature distribution with respect to the second feature distribution. The first feature distribution is based, at least in part, on information collected locally by the first client device. The method can further comprise normalizing the first feature distribution with respect to a training distribution so that the classification boundaries for each of the first feature distribution and the training distribution align with one another ; paragraph [0072]... aggregated feature distribution 914, based on normalized feature distributions 902-906, provides a clear decision boundary (classification boundary) for determining a state of a feature of a user (e.g., user's mouth open or closed)).

As to claim 3, Zhang et al figure 2 shows and teaches the media, the operations further comprising:
 accessing the client-side machine learning model (Machine Learning 208A) while the client-side machine learning model is hosted on the user computing device (Client Device 206A); and 
obtaining the training dataset and providing the training dataset as input for the client- side machine learning model to train the client-side machine learning model (paragraph [0037]...machine learning 208A comprises a portion of an operating system of client device 206A. Modifying machine learning on a client device is a form of local training of a machine learning model. Such training can utilize personal information already present on the client device, as explained below. Moreover, users of client devices can be confident that their personal information remains private while the client devices remain in their possession), the client-side machine learning model being trained based on the training dataset when the user computing device is offline from a computer system that comprises the one or more processor (paragraph [0028]...private information module 122 stores information collected or generated locally by personal computing device 102. Such private information may relate to the user or the user's actions. Such information can be accessed by machine learning module 114 to adjust a classification threshold value for the user, for example, to benefit the user of personal computing device 102. Private information is not shared or transmitted beyond personal computing device 102. Further, in some implementations, a user of personal computing device 102 has to "opt-in" or take other affirmative action to allow personal computing device 102 to store private information in private information module 122 (Examiner’s Note: information is collected or generated locally and is not shared or transmitted, therefore it would be considered “offline”).

As to claim 4, Zhang et al figure 2 shows and teaches the media, wherein the user computing device (Client Device 206A) is a physical computing device remote from a computer system that comprises the one or more processors (paragraph [0016]... Client Devices, may include desktop computers, laptop computers, tablet computers, telecommunication devices, personal digital assistants (PDAs), electronic book readers, wearable computers, automotive devices, gaming devices, and so on).

As to claim 5, Zhang et al figure 2 shows and teaches the media, wherein the user computing device  (Client Device 206A)  is a mobile computing device (paragraph [0016]... Client Devices, may include desktop computers, laptop computers, tablet computers, telecommunication devices, personal digital assistants (PDAs), electronic book readers, wearable computers, automotive devices, gaming devices, and so on).

As to claim 6, Zhang et al figure 2 shows and teaches the media, wherein the
the user computing device (Client Device 206A) and the other computing device (paragraph [0077]...the server performs normalization and aligns feature distributions of data collected by multiple client devices) are physical computing devices remote from a computer system that comprises the one or more processors (paragraph [0033]... When executed by processor(s) 104, the computer-executable instructions can configure the processor(s) to, among other things, execute an application and collect information associated with the application. The information may be collected locally by personal computing device 102. When executed, the computer-executable instructions can also configure the processor(s) to normalize a feature output of a machine learning model accessible by the application based, at least in part, on the information collected locally by the client device).

As to claim 7, Zhang et al figure 2 shows and teaches the media, wherein the user computing device (Client Device 206A) and the other computing device paragraph [0077]...the server performs normalization and aligns feature distributions of data collected by multiple client devices) are mobile computing devices (102a – 102e of figure 1).

As to claim 8, Zhang et al figure 2 shows and teaches the media, wherein the training dataset and the other training dataset comprise images, symbols, logos, videos, audio, text, geolocation, accelerometer data, or metadata (paragraph [0039]...data can include data files (e.g., text files, video files, image files, and audio files) comprising personal information regarding the user, behaviors of the user, attributes of the user, communications between the user and others, queries submitted by the user, and network sites visited by the user, just to name a few examples).

Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 
Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above.

Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 
 
Claim 15 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 
Claim 19 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
.

/BRANDON S COLE/Primary Examiner, Art Unit 2128